United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
AGENCIES, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2013
Issued: April 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2013 appellant, through her attorney, filed a timely appeal from an
April 22, 2013 merit decision of the Office of Workers’ Compensation Programs’ (OWCP)
hearing representative. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award
claim.
ISSUE
The issue is whether appellant has established any ratable impairment of both upper
extremities as a result of her accepted bilateral carpal tunnel syndrome and tendinitis.
FACTUAL HISTORY
On June 27, 2003 appellant, then a 36-year-old financial technician, filed an occupational
disease claim alleging that she developed bilateral tendinitis as a result of keying and typing over
1

5 U.S.C. § 8101 et seq.

250 invoices a day in the performance of duty. She became aware of her condition on April 2,
2003 and realized it resulted from her employment on April 18, 2003. OWCP accepted
appellant’s claim for bilateral carpal tunnel syndrome and tendinitis. Appellant stopped work on
June 30, 2003 and returned to modified duty on December 22, 2003.
In a December 3, 2003 electromyogram (EMG) and nerve conduction velocity (NCV)
report, Dr. Timothy R. Gatens, Board-certified in physical medicine and rehabilitation, noted
appellant’s history of bilateral carpal tunnel syndrome and bilateral arm tendinitis. He found no
evidence of cervical radiculopathy, carpal tunnel syndrome or underlying peripheral neuropathy.
Dr. Gatens opined that the examination was a normal EMG/NCV study of appellant’s neck and
upper extremities.
On December 11, 2003 OWCP referred appellant to Dr. Manhal A. Ghanma, a Boardcertified orthopedic surgeon, for a second-opinion examination to determine whether she
continued to suffer residuals of her work-related injury and whether she was capable of returning
to work. In a January 20, 2004 report, Dr. Ghanma accurately described her duties as a financial
technician and reviewed her history, including the statement of accepted facts. He noted that a
May 2003 EMG/NCV examination was negative for carpal tunnel syndrome. Upon examination
of the upper extremities, Dr. Ghanma observed equal sensation in both of her arms, forearms,
wrists and hands. He found no discoloration, swelling, tenderness or crepitation and no evidence
of nerve entrapment or joint instability. Dr. Ghanma opined that there were no objective
findings to indicate that appellant had either bilateral carpal tunnel syndrome or bilateral arm
tendinitis. He concluded that she was no longer suffering residuals of her work-related injury
and could return to work full time without restrictions.
On February 11, 2004 Dr. Matthew Sokos, a family practitioner, authorized appellant to
return to full duty.2
On September 29, 2005 appellant was approved for disability retirement.
Appellant’s treating physician, Dr. Robert J. Nowinsky, an osteopath, by examination on
March 15, 2006, found mildly positive Phalen’s and Tinel’s signs and referred her for nerve
conduction test. The tests performed on March 28, 2006 were normal.
In a June 25, 2007 letter, appellant’s counsel requested a schedule award and submitted a
report by Dr. Nancy Renneker, Board-certified in physical medicine and rehabilitation, who
provided findings on examination and opined that, according to the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
appellant had 22 percent right upper extremity impairment and 21 percent left upper extremity
impairment. Dr. Renneker reported that appellant’s permanent impairment resulted from her
April 2, 2003 work injury.
2

On July 14, 2004 appellant submitted a recurrence claim alleging that on June 30, 2003 she sustained a
recurrence. In a decision dated September 2, 2004, OWCP denied her recurrence claim finding insufficient medical
evidence to establish a recurrence of the accepted injury. By letter dated September 19, 2004, appellant’s counsel
requested an oral hearing. Appellant requested withdrawal of the hearing. By decision dated June 21, 2005, OWCP
accepted her request for withdrawal and affirmed the September 2, 2004 denial decision.

2

OWCP referred appellant’s schedule award claim to a district medical adviser. In an
April 29, 2008 report, Dr. Anthony F. Skalak, a Board-certified orthopedic surgeon and district
medical adviser, reported that he reviewed the medical file, including the statement of accepted
facts and noted a date of maximum medical improvement of June 14, 2007. He provided
examination findings and opined that according to the fifth edition of the A.M.A., Guides
appellant had 47 percent impairment of the right upper extremity and 34 percent impairment of
the left upper extremity.
By letter dated June 12, 2009, appellant’s counsel requested that OWCP issue a decision
and order concerning appellant’s schedule award claim.
On June 25, 2009 OWCP referred appellant’s schedule award claim to Dr. Skalak for
clarification and requested that he translate his April 29, 2008 report into the sixth edition of the
A.M.A., Guides. In a July 15, 2009 letter, Dr. Skalak informed OWCP that he would not be able
to translate his April 29, 2008 report to the sixth edition of the A.M.A., Guides and suggested
that her treating physician provide an impairment rating for him to review.
By letter dated January 12, 2010, OWCP advised appellant to provide a report from her
treating physician regarding her loss of function and provide an impairment rating according to
the sixth edition of the A.M.A., Guides.
In a May 4, 2010 report, Dr. Richard M. Ward, a Board-certified orthopedic surgeon,
stated that appellant developed symptoms of pain, numbness, tingling and weakness of grip
strength in both hands as a result of working on the computer. He noted her accepted claims of
bilateral carpal tunnel syndrome and tendinitis. Upon examination, Dr. Ward observed pain over
the distal volar aspect of appellant’s forearms, across her wrists and into her hands and limitation
of motion at both elbows. Tinel’s sign was positive on both sides. Range of motion of
appellant’s right and left elbows were 50 degrees on pronation and 50 degrees on supination.
Dr. Ward opined that appellant sustained bilateral elbow tendinitis and carpal tunnel
syndrome as a result of the April 2, 2003 injury. He opined that, according to the sixth edition of
the A.M.A., Guides, Table 15-23 with grade modifiers 3 for history, 2 for physical findings and 3
for function, she had nine percent left and right upper extremity impairment. Dr. Ward also
reported that, according to Table 15-3, with grade modifiers 3 for history, 2 for physical findings
and 3 for function, appellant was a class 1 with 13 percent impairment on the right and 9 percent
on the left. Relying on Table 15-4, class 1, he opined that she had five percent right upper
extremity impairment and three percent left upper extremity impairment. Dr. Ward calculated
that appellant had a combined 25 percent right upper extremity impairment and 19 percent left
upper extremity impairment, for a combined impairment of 39 percent.
In a November 28, 2011 report, Dr. Nabil F. Angley, a Board-certified orthopedic
surgeon and district medical adviser, reviewed the statement of accepted facts and appellant’s
medical records, including Dr. Ward’s May 4, 2010 report. He stated that he was unable to
provide a permanent impairment rating due to deficiencies in Dr. Ward’s report. Dr. Angley
disagreed with Dr. Ward’s impairment rating and stated that Dr. Ward did not explain why he
used class 1 in Table 15-3 or different modifiers to calculate appellant’s impairment rating for
her elbow tendinitis. He opined that Dr. Ward’s rating was ambiguous and unacceptable because

3

he was unable to determine how Dr. Ward calculated those figures. Dr. Angley also noted that
Dr. Ward did not provide a date of maximum medical improvement. He advised that OWCP
refer appellant’s schedule award claim to an impartial medical examiner to obtain an accurate
and reliable permanent impairment rating and date of maximum medical improvement.
On December 13, 2011 OWCP noted that a conflict in medical opinion existed between
Dr. Ward and Dr. Angley and referred appellant’s case to an impartial medical examiner to
resolve the conflict in medical opinion.
In an August 14, 2012 report, Dr. Ralph Rohner, a Board-certified orthopedic surgeon
selected as the impartial medical examiner, related that appellant worked as a financial
technician and her duties involved repetitively using her upper extremities in the performance of
her duties, specifically keyboard operations. He noted that her claim was accepted for bilateral
carpal tunnel syndrome and tendinitis. Dr. Rohner reviewed the medical record and described
the medical treatment appellant received from various physicians. He noted that EMG/NCV
studies performed in May and December 2003 and March 2006 revealed normal findings of both
upper extremities. Upon examination of appellant’s upper extremities, Dr. Rohner observed
mild discomfort on percussion of the lateral epicondyle and mild tenderness on palpation of the
medial epicondyle bilaterally anterior to the epicondyle. He also noted tenderness in the groove
of the left ulnar and questionably tender in the right. The tenderness on palpation, however, was
not associated with distal paresthesias along the ulnar distribution. No swelling, warmth, redness
or induration of the upper extremities was found. Dr. Rohner reported tingling on the right
forearm on percussion of the antecubital fossa, but none on the left and bilateral lateral elbow
pain on wrist extension but no pain with wrist flexion. Percussion of the carpal tunnels
bilaterally yielded no peripheral dysesthesias. Instead, Dr. Rohner found that appellant
complained of her pain radiating proximally into the lower three inches of the forearm. Flexion
of the right and left wrists were 50 and 55 degrees respectively. Extension of the right wrist was
70 degrees and the left was 60 degrees. Ulnar deviation was bilaterally 30 and radial deviation
was bilaterally 20 degrees.
Regarding appellant’s diagnosis of bilateral carpal tunnel syndrome, Dr. Rohner opined
that based on his physical examination, history and diagnostic studies there was no evidence to
support the diagnosis of carpal tunnel syndrome. He stated that she reached maximum medical
improvement on December 3, 2003 when the EMG/NCV study demonstrated normal findings of
both upper extremities. Dr. Rohner concluded that appellant had zero impairment rating for
bilateral carpal tunnel syndrome. Regarding the diagnosis of left wrist tenosynovitis, he reported
that, according to the sixth edition of the A.M.A., Guides, Table 15-3 for wrist regional grid, she
was a class 0. Regarding the diagnosis of bilateral epicondylitis Dr. Rohner stated that, although
this diagnosis was mentioned at various places in the medical record, it was not accepted by
OWCP according to the referral sheet, but even under Table 15-4 appellant had zero impairment.
On August 28, 2012 OWCP referred appellant’s claim to Dr. Brian M. Tonne, as an
OWCP medical adviser to review Dr. Rohner’s impairment rating. In his September 17, 2012
report, Dr. Tonne reviewed the medical record and agreed with Dr. Rohner’s August 14, 2012
report. He noted that there was no evidence by physical examination, history or diagnostic study
to support a diagnosis of carpal tunnel syndrome. Utilizing Table 15-23 of the sixth edition of
the A.M.A., Guides, Dr. Tonne noted grade modifiers 0 for test findings, physical examination

4

and clinical history, which resulted in a rating category of zero default impairment. He reported
a date of maximum medical improvement as August 14, 2012, the date of Dr. Rohner’s
impairment rating.
In a decision dated September 20, 2012, OWCP denied appellant’s claim for a schedule
award finding that the medical evidence did not establish that she sustained any ratable
impairment as a result of her accepted bilateral carpal tunnel syndrome and tendinitis. It found
that the weight of medical opinion rested with Dr. Tonne’s September 11, 2012 report as he
correctly applied the sixth edition of the A.M.A., Guides and provided an explanation of his
calculations.
By letter dated September 24, 2012, appellant requested a telephone hearing, which was
held on January 31, 2013. She was represented by her attorney, Geoffrey Shapiro, who
expressed his disapproval that the case was delayed for so long and alleged that appellant should
have received her schedule award a long time ago. Mr. Shapiro contended that Dr. Rohner’s
report was faulty because Dr. Rohner determined that the diagnosis of carpal tunnel syndrome
was not substantiated even though OWCP had accepted the condition as work related.
Dr. Rohner also alleged that appellant submitted sufficient evidence to establish that she
sustained 25 percent right upper extremity impairment and 19 percent left upper extremity
impairment.
By decision dated April 22, 2013, an OWCP hearing representative affirmed the
September 20, 2012 decision denying appellant’s schedule award claim. He found that
Dr. Rohner’s impartial medical opinion carried the weight of the medical evidence. The hearing
representative pointed out that although appellant’s claim was initially accepted for carpal tunnel
syndrome Dr. Rohner’s August 14, 2012 report demonstrated that her condition was not
permanent and did not warrant an impairment rating.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim, including that he or she sustained an injury in the
performance of duty as alleged and that an employment injury contributed to the permanent
impairment for which schedule award compensation is alleged.3
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA however does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such a determination is a matter that rests within the sound discretion of
OWCP.6 For consistent results and to ensure equal justice, the Board has authorized the use of a
3

Bobbie F. Cowart, 55 ECAB 476 (2004).

4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.404.

6

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standard for evaluating schedule
losses.7 Effective May 1, 2009, OWCP adopted the sixth edition of the A.M.A., Guides as the
appropriate edition for all awards issued after that date.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 In determining impairment for the upper extremities under the sixth edition
of the A.M.A., Guides, an evaluator identifies the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).10 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.12 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.13
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.14
ANALYSIS
OWCP accepted that appellant sustained work-related bilateral carpal tunnel syndrome
and tendinitis as a result of her employment duties as a financial technician. Appellant filed a
claim for a schedule award.
7

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R. § 10.404.

8

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides 3, 6 (6th ed. 2008).

10

Id. at 383-419.

11

Id. at 411.

12

Id. at 449, Table 15-23.

13

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. A.M.A., Guides 448-49. See C.P., Docket No. 13-1293 (issued November 20, 2013).
14

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).

6

OWCP determined that a conflict in medical opinion existed between Dr. Ward, a
treating physician, and Dr. Angley, a second-opinion physician regarding appellant’s entitlement
to a schedule award. It referred her schedule award claim to an impartial medical examiner,
Dr. Rohner, to resolve the conflict in medical opinion. Dr. Rohner determined in an August 14,
2012 report that appellant did not have a ratable impairment of her upper extremities as a result
of her accepted conditions. In a decision dated April 22, 2013, an OWCP hearing representative
affirmed the September 20, 2012 denial of her schedule award. The Board finds that the medical
evidence failed to establish that appellant sustained any permanent impairment of her upper
extremities as a result of her accepted bilateral carpal tunnel syndrome and tendinitis.
The Board finds that OWCP properly relied on the August 14, 2012 report from
Dr. Rohner. In his report, Dr. Rohner provided an accurate history of injury and reviewed the
medical record. He opined that, based on his physical examination and review of the history and
diagnostic studies in the record, there was no evidence to support the diagnosis of carpal tunnel
syndrome. Dr. Rohner cited the EMG/NCV studies from 2003 and 2006, which all reported
normal findings of both upper extremities. Based upon this objective evidence and his physical
examination findings, he concluded that appellant had zero impairment rating for bilateral carpal
tunnel syndrome. Regarding the diagnosis of left wrist tenosynovitis, Dr. Rohner reported that,
according to the sixth edition of the A.M.A., Guides, Table 15-3 for wrist regional grid, she was
a class 0. As he was selected as the impartial medical specialist to resolve the conflict regarding
the extent and degree of impairment, if any, of appellant’s employment-related injury and his
report was sufficiently well rationalized, his report constitutes the special weight of the medical
evidence.15 The Board further notes that the medical adviser reviewed the medical record,
including Dr. Rohner’s August 14, 2012 report and agreed that appellant did not have any ratable
impairment of the upper extremities under the sixth edition of the A.M.A., Guides.
On appeal, appellant alleges that multiple reports showed that appellant sustained
permanent impairment as a result of her accepted carpal tunnel syndrome. A review of the
record demonstrates that she did not submit sufficient medical evidence which conformed to the
A.M.A., Guides that established a ratable impairment as a result of her accepted conditions.
Because appellant has not established any ratable impairment of the upper extremities, the Board
finds that she did not meet her burden of proof to establish her schedule award claim.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she sustained any ratable
impairment of both upper extremities as a result of her accepted bilateral carpal tunnel syndrome
and tendinitis.

15

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the April 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

